Citation Nr: 0911205	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary due to medication 
used in treatment for service-connected major depressive 
disorder. 

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1969 to June 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia, which in pertinent part, denied the 
benefit sought. 

While the Veteran had also appealed from a 2004 RO decision 
denying service connection for depressive disorder, the RO 
granted service connection with a 30 percent rating during 
the course of this appeal.  As of the date of this Board 
decision, the Veteran has not filed an appeal as to the 
amount of the rating or the effective date.  There remains no 
issue involving major depressive disorder on appeal before 
the Board.  

The Board also notes that in a September 2009 statement, it 
appears that Veteran has filed a claim for entitlement to 
service connection for diabetes and a claim for a total 
disability rating due to unemployability (TDIU).  The agency 
of original jurisdictions (AOJ) has not yet addressed these 
issues and the Board refers them to the RO for appropriate 
action.

In February 2009, the Veteran testified in a hearing before 
the Board at the Department of Veterans Affairs Central 
Office (CO) in Washington, DC.  A transcript of that hearing 
is contained in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran claims entitlement to service connection for IBS.  
As is explained below, the Board finds that the Veteran's 
service treatment records are not presently associated with 
the claims file, and that additional development is necessary 
prior to adjudication of these claims.

In the 2004 rating decisions, the RO, in part, denied the 
Veteran's claim because the Veteran's service treatment 
records did not show any treatment, problems or complaints of 
IBS.  The claims file does reflect that the RO was in 
possession of the Veteran's service treatment records at the 
time of the May and August 2004 rating decision.  It was 
noted in the evidence portion of the May 2004 rating decision 
that the record included the Veteran's service treatment 
records, and in particular, a May 14, 1968 induction 
examination, a May 5, 1969 medical statement from Dr. Julian 
W. Selig, Jr., and a May 21, 1969 Medical Board Proceeding.  
While the RO specifically referred to those documents in its 
decision, these records are not found in the Veteran's claims 
file.  The file does contain an empty envelope Service 
Department Records Envelope. 

The agency of original jurisdiction (AOJ) should attempt to 
find or obtain copies of the Veteran's service treatment 
records.  If copies of these identified records cannot be 
obtained, a memorandum should be included in the file 
explaining the procedures undertaken in attempt to find the 
records and why such attempts were not fully successful.  
Pursuant to Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist a veteran in the procurement of records.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  The duty to assist requires that records of 
a Federal department or agency must be sought until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain these records would be futile.  38 
U.S.C.A. § 5103A (b)(3).  The Board finds that there is no 
indication in the record showing that the RO has exhausted 
its efforts to relocate the original records or to obtain 
copies of the Veteran records.

In addition, the Board notes that in a February 2009 
statement, the Veteran asserted that his IBS is secondary to 
service-connected major depressive disorder - and 
specifically, to the medication he receives in treatment for 
his major depressive disorder.  There appears to be some 
medical support for this assertion.  In a December 2008 
statement, Dr. R. Phillips indicated that some of the 
"antidepressants and other treatments, as well as the 
anxiety and depression conditions, contributed to his chronic 
medical problems, which include irritable bowel syndrome."  
This issue is inextricably intertwined with the current issue 
on appeal, and it has not yet been addressed by the agency of 
original jurisdiction (AOJ).  Once the RO has succeeded in 
obtaining, or exhausted its search for, a copy of the 
Veteran's service treatment records, the RO should schedule 
the Veteran for a VA examination with the goal of achieving a 
clear, well-supported opinion as to whether the Veteran's IBS 
is related to service or to service-connected major 
depressive disorder (including medication taken for such). 

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, the RO should 
secure, or, if necessary, recreate a copy 
of the above the Veteran's service 
treatment records.  If the original 
records or copies of these identified 
records cannot be obtained, a memorandum 
should be included in the file explaining 
the procedures undertaken to attempt to 
find the records and why those attempts 
were not fully successful.

2.  As set forth in 38 U.S.C.A. § 
5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), 
the RO should continue efforts to locate 
such records until it is reasonably 
certain that such records no longer exist 
or that further efforts to obtain those 
records would be futile.  The Appellant 
should be notified of the RO's attempts to 
relocate his service treatment records as 
well as any further action to be taken.

3.  Once the Veteran's service treatment 
records have been associated with the 
claims file, if such is possible, the RO 
should schedule the Veteran for a VA 
examination to determine whether the 
Veteran's IBS is related to service or to 
service-connected major depressive 
disorder (including medication taken for 
such).  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

4.  The RO should then re-adjudicate the 
claim under review here.  If any benefit 
sought is not awarded, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

